internal_revenue_service number release date index number ---------------- ------------------------------- -------------------------------------------- in re ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-101223-19 date date legend settlor spouse year date trust trust trust trust child child child x lp dear ----------- ----------------------------------------- ------------------------------------------ ------- -------------------- ---------------------------------------------------- -------------------------------------------------------- ---------- -------------------------------------------------------- ---------- -------------------------------------------------------- ------------- --------------- ---------------- ------------------- ---- ---------------------------- this letter responds to the letter dated date submitted by your authorized representative requesting a ruling that the automatic allocation rules under sec_2632 of the internal_revenue_code code apply to the transfers made by settlor and spouse in year facts the facts submitted and the representations made are as follows on date in year a date after date settlor established an inter_vivos irrevocable_trust trust trust established three separate trust shares trust trust plr-101223-19 and trust individually child’s trust for the benefit of each of settlor and spouse’s three children child child and child respectively pursuant to paragraph b of trust the trustee shall pay to or apply for the benefit of the beneficiary so much of the income and principal of the beneficiary’s share as the trustee determines necessary for the beneficiary’s support health maintenance and education after the beneficiary attains the age of thirty years the trustee shall pay to or apply for the benefit of the beneficiary the entire net_income of the beneficiary’s share the beneficiary shall have a limited power to appoint upon the beneficiary’s death all or any part of the balance of the share set_aside for the beneficiary outright or in trust in favor of any person or persons other than the beneficiary the beneficiary’s estate the creditors of the beneficiary or the creditors of the beneficiary’s estate provided that the power may only be exercised by the beneficiary after he or she has attained the age of thirty-four years if the beneficiary is survived by issue of settlor’s parents and the distribution of principal from the share of such issue upon the death of the beneficiary would result in the imposition of generation-skipping_transfer gst taxes the beneficiary shall have a general power to appoint the balance of the share effective upon the beneficiary’s death to or for the benefit of any one or more of the beneficiary’s creditors upon the beneficiary’s death any portion of the remaining balance for which the beneficiary has not exercised such power_of_appointment effectively shall be divided into separate shares by representation among the issue of the beneficiary who survive the beneficiary or if there are no such issue who survive the beneficiary the balance shall be divided into separate shares by representation among the living issue who are also the living issue of settlor of the nearest ancestor of such beneficiary each share shall be held as a separate trust on date settlor transferred an x percent interest in lp a limited_partnership to each child’s trust settlor and spouse retained tax professionals to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns settlor and spouse consented under sec_2513 to treat the gift made on date as made by both of them the year form sec_709 were timely filed the date transfers to each child’s trust were incorrectly reported on form sec_709 schedule a part 1-gifts subject only to gift_tax instead of on schedule a part 3-indirect skips furthermore the automatic allocation of the gst_exemption was not reported on schedule c computation of generation- skipping transfer_tax you request a ruling that settlor and spouse’s respective gst_exemption was automatically allocated to the date transfers to each child’s trust under the automatic allocation rules of sec_2632 plr-101223-19 law and analysis sec_2513 provides generally that if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor and one-half by the donor’s spouse sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in relevant part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip made after date to which sec_2642 does not apply the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation is effective plr-101223-19 whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made in this case the terms of trust satisfy the definition of a gst_trust under sec_2632 therefore the transfers that settlor and spouse made to each child’s trust established under the terms of trust in year satisfy the definition of indirect skips under sec_2632 and sec_26_2632-1 pursuant to sec_2632 the gst_exemption of settlor and spouse was automatically allocated to the transfers that they made to each child’s trust in year accordingly based upon the facts submitted and the representations made we conclude that settlor’s and spouse’s respective available gst_exemption was automatically allocated to the year transfers to each child’s trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
